       Case 1:17-cv-05156-RA-BCM Document 60 Filed 06/17/19 Page 1 of 2



          LAW OFFICE OF MOHAMMED GANGAT, ESQ.
          (718) 669-0714 ✦ 675 3rd Ave, Ste 1810, NY, NY 10017 ✦ mgangat@gangatpllc.com



via ECF                                                                 June 17, 2019

Hon. Barbara C. Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                               RE:             Rahman et al. v. Red Chili Indian Cafe, Inc. et al.,
                                               No. 17-cv-05156-RA-BCM

To the Hon. Barbara C. Moses:

         I represent “Plaintiffs” Liton Shah and Mahfujur Rahman. My co-counsel in this case is
Tito Sinha, Esq., from the Urban Justice Center. I write pursuant to the June 10, 2019 Status
Conference directive that Plaintiff file an affidavit of service concerning service of their motion to
strike the answer and affirmative defenses of “Defendants” Mohammed Mojnu Miah and
Mohammed Harun Miah (the “Motion”). The affidavit of service is attached hereto as Exhibit A.

         By way of background, I note that the June 10, 2019 status conference was to address, inter
alia, the Motion. On May 1, 2019, Plaintiffs filed the Motion, and in their Notice of Motion
(Docket No. 51), Plaintiff did not set forth a specific return date for the motion; instead Plaintiffs
stated they will move for an Order “on such date and time as the Court shall determine.” As set
forth in the attached affidavit of service, (Exhibit A), the Motion was served on May 6, 2019, on
Defendants via Certified Mail at their addresses of record. On May 17, 2019, the Court issued an
Order, extending, sua sponte, Defendants’ deadline to respond to the Motion. The Order set the
deadline at May 31, 2019.

       Defendants had a full 24 days between the date the Motion was served and the date they
were ordered to respond by. Plaintiff submit that in the circumstances, the Motion is in
compliance with the requirements of FRCP Rule 6(c)(1), and the Court should rule on the Motion
without giving Defendants any further opportunity to respond.

       As always we thank the Court for its time and consideration. Thank you.


                                                       Best regards,
                                                       /s/ Mohammed Gangat
                                                       Mohammed Gangat
      Case 1:17-cv-05156-RA-BCM Document 60 Filed 06/17/19 Page 2 of 2




cc:   Tito Sinha (co-counsel for Plaintiffs) (via ECF)
      Defendant Mohammed Mojnu Miah (via Certified Mail at address of record on ECF)
      Defendant Noor Islam (via Certified Mail at address of record on ECF)
